Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Taiwan Greater China Fund 111 Gillett Street Hartford, Connecticut 06105 January 16, 2009 VIA EDGAR Securities and Exchange Commission Judiciary Plaza treet, NE Washington, D.C. 20549 Attn: Larry L. Greene, Division of Investment Management Mail Stop 0505 Re: Taiwan Greater China Fund (File Nos. 333-152334; 811-05617) Dear Mr. Greene: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended (the Securities Act), Taiwan Greater China Fund (the Company) hereby requests that the effectiveness for the above-referenced Registration Statement on Form N-2 be accelerated to 11:00 a.m., New York time, on January 21, 2009, or as soon thereafter as practicable. The Company hereby confirms that it is aware of its obligations under the Securities Act and the Securities Exchange Act of 1934, as amended. Very truly yours, /s/ Cheryl Chang Name: Cheryl Chang Title: Chief Financial Officer
